Title: To James Madison from Frederick Bates, 28 November 1810 (Abstract)
From: Bates, Frederick
To: Madison, James


28 November 1810, Louisiana, St. Louis. Expresses gratitude for the confidence JM has shown in him during his term as territorial secretary, during which time he twice had to assume executive responsibilities. Concedes that he probably made errors but is not conscious of having done so. Has declined to solicit reappointment “in the ordinary forms, determined to ask it only of you.”
